PER CURIAM.
In this appeal, pro se appellant Peter Prevett appeals from a district court judgment dismissing his suit, which challenged, *844on equal protection grounds, the facial validity of a state bar admission rule, N.H. Sup.Ct. R. 42(10)(a)(ii), and the state supreme court’s reliance on the rule to deny his application for admission to the bar. In an order dated May 26, 2004, the district court dismissed the challenge to the state court’s denial of the appellant’s bar application based on the Rooker-Feldman doctrine. In an order dated August 4, 2004, the court rejected the challenge to the facial validity of the rale, finding that there was no equal protection violation because the rale is rationally related to a legitimate state interest. After careful review of the record and the appellate filings, we affirm, essentially for the reasons given by the district court in its thoughtful decisions.

Affimed.